Third District Court of Appeal
                               State of Florida

                         Opinion filed September 5, 2018.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D17-2807
                         Lower Tribunal No. 16-21953
                             ________________


                              Patrick G. Foster,
                                    Appellant,

                                        vs.

                             Monique S. Chong,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Abby Cynamon,
Judge.

      Cain & Snihur, LLP, and May L. Cain, for appellant.

      Law Offices of Kenneth M. Kaplan, and Kenneth M. Kaplan, for appellee.


Before LOGUE, SCALES and LUCK, JJ.

      SCALES, J.

      Appellant Patrick G. Foster, the petitioner below, appeals a “Final Judgment

of Paternity, Time Sharing/Paternity Plan.” Specifically, Foster challenges the
Final Judgment on five grounds. Because (i) we are unable to conclude that the

trial court’s computation of Foster’s child support obligation is supported by

competent substantial evidence; and (ii) the Final Judgment neglects to order

shared parental responsibility, we reverse and remand for further proceedings on

these two issues, but otherwise affirm the Final Judgment.

      Appellee Monique S. Chong, the respondent below, and Foster are the

parents of a daughter born in 2011. After Chong and Foster separated in late 2012,

Foster voluntarily paid $500 per month in child support, not pursuant to a court

order. Foster ceased these monthly payments when Chong left Florida with their

daughter and moved to Georgia without notifying Foster. In 2016, Foster filed the

instant petition seeking a determination of paternity, timesharing and child support.

      After conducting a trial on the petition, the trial court entered a Final

Judgment that: (i) determined it was in the best interests of the child to reside with

Chong; (ii) outlined the parties’ timesharing of the child; and (iii) required Foster

to pay $1286 per month for child support. Foster appealed the Final Judgment.

      The trial court made no written or oral findings to describe how it arrived at

Foster’s child support obligation, and therefore, the record is unclear as to whether

this amount comports with the allocation requirements of chapter 61 of the Florida

Statutes. As a result, we are unable to conclude that the child support award of

$1268 is supported by competent substantial evidence and are compelled to



                                          2
reverse. See Van Exter v. Diodonet-Molina, 152 So. 3d 699, 701 (Fla. 3d DCA

2014); see also Ondrejack v. Ondrejack, 839 So. 2d 867, 871-72 (Fla. 4th DCA

2003) (holding that trial court must consider all appropriate statutory factors in

determining child support and make specific findings therefor).

      Additionally, the Final Judgment suggests, but does not establish with the

necessary precision, that Chong and Foster will share parental responsibility. The

trial court is required to order shared parental responsibility unless it finds that

shared parental responsibility would be detrimental to the child. § 61.13(2)(c)2.,

Fla. Stat. (2017); Aranda v. Padilla, 216 So. 3d 652, 653 (Fla. 4th DCA 2017).

      Affirmed in part; reversed in part and remanded for further proceedings

consistent with this opinion.




                                         3